FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

DISABILITY LAW CENTER OF ALASKA,      
INC.,                                       No. 08-35057
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CV-07-00131-RRB
ANCHORAGE SCHOOL DISTRICT,                   OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
                for the District of Alaska
       Ralph R. Beistline, District Judge, Presiding

                 Argued and Submitted
           August 3, 2009—Anchorage, Alaska

                 Filed September 9, 2009

      Before: Jerome Farris, David R. Thompson and
          Johnnie B. Rawlinson, Circuit Judges.

                  Opinion by Judge Farris




                           12831
12834    DISABILITY LAW CENTER v. ANCHORAGE SCHOOL




                         COUNSEL

Megan K. Allison and Holly Johanknecht, Disability Law
Center of Alaska, Anchorage, Alaska, for the plaintiff-
appellant.

Bradley D. Owens and Cheryl Mandala, Jermain, Dunnagan
& Owens, Anchorage, Alaska, for the defendant-appellee.

J. Daniel Sharp, Folger, Levin, & Kahn, San Francisco, Cali-
fornia, for the Amicus.

Francisco Maria Negron Jr., General Counsel, Alexandria,
Virginia for the Amicus.


                         OPINION

FARRIS, Circuit Judge:

I.   Background

   Beginning in 2007, Plaintiff Disability Law Center of
Alaska received six separate complaints regarding mistreat-
ment of students in the intensive needs special education class
at Lake Otis Elementary School in Anchorage. These com-
plaints described general problems with classroom conditions
and specific treatment of both named and unnamed students,
as well as identifying the one teacher and one aide responsi-
ble.

  Law Center is the designated Protection and Advocacy
agency for the state of Alaska, as provided under the Protec-
         DISABILITY LAW CENTER v. ANCHORAGE SCHOOL         12835
tion and Advocacy for Individuals with Mental Illness Act, 42
U.S.C. § 10801 et seq., and the Developmental Disabilities
Assistance and Bill of Rights Act, 42 U.S.C. § 15001 et seq.
Acting pursuant to its investigatory authority under the legis-
lation, Law Center contacted Defendant Anchorage School
District, requesting information regarding the class, its stu-
dents, its staff, and any relevant school district investigations.
The school district provided most of the requested informa-
tion but refused to provide contact information for the stu-
dents’ guardians or legal representatives.

   Law Center brought suit in the district court, seeking to
enjoin the school district to turn over the contact information.
Law Center also moved for a temporary restraining order and
preliminary injunction. The district court treated this as a
motion seeking a permanent injunction, on the logic that the
release of information cannot be undone. The district court
dismissed the case with prejudice, holding that 1) Law Center
had failed to establish probable cause to investigate because
the responsible teacher and aide no longer worked at Lake
Otis Elementary, and 2) the guardian or representative contact
information at issue was protected under the Federal Educa-
tional Rights and Privacy Act, 20 U.S.C. § 1232g(b)(1), and
the Individuals with Disabilities Education Improvement Act,
20 U.S.C. §§ 1412(a)(8), 1417(c). The district court awarded
attorney fees to the school district pursuant to Rule 82 of the
Alaska Rules of Civil Procedure. Law Center now appeals the
dismissal of its action and the award of fees.

II.   Standard of Review

   We review questions of law de novo. Samayoa-Martinez v.
Holder, 558 F.3d 897, 899 (9th Cir. 2009). Mixed questions
of law and fact also receive de novo review, and we review
the underlying factual findings for clear error. United States
v. Bourseau, 531 F.3d 1159, 1164 (9th Cir. 2008).
12836      DISABILITY LAW CENTER v. ANCHORAGE SCHOOL
III.    The district court erred by applying the wrong stan-
        dard in determining whether Law Center had estab-
        lished probable cause.

   [1] The Development Disabilities Act grants a Protection
and Advocacy agency “the authority to investigate incidents
of abuse and neglect of individuals with developmental dis-
abilities if the incidents are reported . . . or if there is probable
cause to believe that the incidents occurred.” 42 U.S.C.
§ 15043(a)(2)(B). Under this authority, P&As may, after con-
tacting the person’s guardian or representative, access a dis-
abled individual’s records on the basis of “probable cause to
believe that such individual has been subject to abuse or
neglect.” 42 U.S.C. § 15043(a)(2)(I) (emphasis added). In this
context, “[p]robable cause means a reasonable ground for
belief that an individual with developmental disabilities has
been, or may be, subject to abuse or neglect.” 45 C.F.R.
§ 1386.19 (emphasis added).

   Law Center argued that complaints concerning general
problems with classroom conditions and the treatment of stu-
dents created probable cause to believe that every student in
the Lake Otis special education class may have been subject
to abuse or neglect, including those not named specifically.
On that basis, it could demand guardian contact information
from the school district.

   The district court disagreed, holding that complaints about
classroom conditions do not establish probable cause once the
teacher allegedly responsible has left, “absent some showing
of systemic neglect.” The district court found “no indication
of continuing potential for abuse or neglect since the teacher
and teaching assistant provoking the complaints are no longer
employed at the school.”

   [2] The students subject to alleged abuse at Lake Otis were
elementary-aged children with developmental disabilities who
were particularly unable to assert their rights or to protect
         DISABILITY LAW CENTER v. ANCHORAGE SCHOOL         12837
themselves. The DD Act does not protect such a vulnerable
population only for future harm and systemic neglect. Rather,
under the DD Act regulations, a P&A’s belief about past
harms and a P&A’s belief about future harms are distinct,
alternative bases for probable cause. 45 C.F.R. § 1386.19. The
language of the DD Act, by employing the past tense, makes
clear that P&As have authority to investigate past incidents.
See, e.g., 42 U.S.C. §§ 15043(a)(2)(B) (“ . . . probable cause
to believe that the incidents occurred”) (emphasis added);
15043(a)(2)(I)(iii)(II) (“ . . . has been subject to abuse or
neglect”) (emphasis added).

   [3] The district court erred in holding that probable cause
under the DD Act requires some showing that abuse and
neglect are ongoing or likely to recur. The fact that the
offending teacher and aide had been removed from the Lake
Otis classroom did not defeat Law Center’s showing of proba-
ble cause.

IV.   Law Center’s access to the contact information was
      not barred by FERPA.

   The Federal Educational Rights and Privacy Act protects
the confidentiality of educational records kept by
government-funded schools. 20 U.S.C. § 1232g. FERPA and
IDEA prohibit education agencies from disclosing “educa-
tional records” or “personally identifiable information con-
tained therein” without parental consent or court order. 20
U.S.C. § 1232g(b)(1); see also 20 U.S.C. §§ 1412(a)(8),
1417(c).

   The district court held that FERPA, and the provisions of
IDEA incorporating FERPA’s privacy protections, overrode
Law Center’s authority under the DD Act to demand guardian
or representative contact information from the school district.

  Where an agency is tasked with administering a statute, we
defer to its interpretation of the statute so long as the statute
12838    DISABILITY LAW CENTER v. ANCHORAGE SCHOOL
itself is silent or ambiguous on the issue and the agency’s
interpretation is not arbitrary or capricious. Chevron v. Natu-
ral Res. Def. Council, 467 U.S. 837, 842-43 (1984). An agen-
cy’s interpretation expressed in an amicus brief receives the
same deference. Hertzberg v. Dignity Partners, Inc., 191 F.3d
1076, 1082 (9th Cir. 1999).

   [4] The Department of Health and Human Services and the
Department of Education — tasked with administering the
DD Act and FERPA, respectively — interpreted the DD Act
to have created a limited exception to FERPA. In an amicus
brief filed in the Second Circuit case State of Conn. Office of
Prot. & Advocacy for Persons with Disabilities v. Hartford
Bd. of Educ., 464 F.3d 229 (2d Cir. 2006), DHHS and DOE
interpreted the DD Act as “expressly contemplat[ing] that a
school or other facility will provide contact information to a
P&A in order to allow the P&A to carry out its responsibility
to investigate abuse or neglect.” The agencies concluded that
“FERPA does not bar a P&A from obtaining access to the
name of and contact information for a parent, guardian, or
other legal representative.”

   [5] This interpretation merits Chevron deference. See 467
U.S. at 842-43. The DD Act and FERPA are ambiguous as to
their interaction with one another. The agencies’ conclusion
constitutes a permissible interpretation of the DD Act and
FERPA. The agencies stated that “[i]f a school or other facil-
ity could refuse to provide the name and contact information,
it could interfere substantially with P&A’s investigation of
abuse or neglect, thereby thwarting Congress’ intent that
P&As act to protect vulnerable populations from abuse or
neglect.” Furthermore, the agencies found “no indication that
Congress believed that the carefully tailored access rights
required under [the DD Act] would be subordinate to the gen-
eral privacy requirements of FERPA.” Rather, “permitting
access as provided for under . . . the DD Act is generally con-
sistent with Congress’ intent relating to student privacy.” Fur-
thermore, “because a P&A is required to maintain the
         DISABILITY LAW CENTER v. ANCHORAGE SCHOOL         12839
confidentiality of any student records it receives . . . there is
little risk of the public disclosure of information that FERPA
is intended to prevent.”

   [6] This conclusion is grounded in a reasonable analysis of
Congressional intent and is not arbitrary and capricious. See
Natural Res. Def. Council v. United States Envtl. Prot.
Agency, 526 F.3d 591, 605 (9th Cir. 2008) (agency interpreta-
tions receive judicial deference if not arbitrary or capricious).
The analysis is especially apt here, where the value in protect-
ing vulnerable individuals outweighs the value in protecting
against a small diminution in privacy. We defer to the inter-
pretation. The district court erred in concluding that FERPA
bars the Law Center’s demand for contact information.

V.   The district court erred in awarding fees to the school
     district.

   [7] The district court awarded attorney fees to the school
district pursuant to Rule 82 of the Alaska Rules of Civil Pro-
cedure, which entitles the prevailing party in a civil case to
attorney fees. This was error. In a pure federal question case
brought in federal court, federal law governs attorney fees.
Bass v. First Pac. Networks, Inc., 219 F.3d 1052, 1055 (9th
Cir. 2000). This case presented federal questions concerning
the application of federal statutes, and presented no issue of
state law.

   The school district argues that District of Alaska Local
Rule 54.3(a) “adopts Rule 82 as a basis for attorney’s fees”
without limiting its applicability to cases involving state law.
However, Local Rule 54.3(a) states that “[a] motion for attor-
ney’s fees under Rule 54(d)(2), Federal Rules of Civil Proce-
dure, must . . . set forth the authority for the award, whether
Rule 82, Alaska Rules of Civil Procedure, a federal statute,
contractual provision, or other grounds entitling the moving
party to the award[.]” The local rule merely acknowledges
that Rule 82 can sometimes provide grounds for a fee award
12840    DISABILITY LAW CENTER v. ANCHORAGE SCHOOL
in the District of Alaska; specifically, in diversity cases, see,
e.g., Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
894, 902 (9th Cir. 2006), and in federal question cases with
supplemental jurisdiction over state-law claims, see, e.g.,
United States ex rel. Rebar Placement Co. v. GBC, L.L.C.
Contractors, 2005 WL 846211, at *1 (D. Alaska Jan. 18,
2005). The local rule does not permit Rule 82 to apply in this
case.

  REVERSED and REMANDED.